NO. 12-18-00012-CV
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


                                                          §
IN RE:
                                                          §    ORIGINAL PROCEEDING
K. M., A CHILD,
                                                          §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         A.S. filed an original mandamus proceeding complaining of the trial court’s October 19,
2017 temporary order restricting A.S.’s possession of K.M., a child, to only supervised access in
a therapeutic setting. On February 21, 2018, this Court conditionally granted A.S.’s petition and
directed Respondent to vacate his October 19 order. By an order signed on February 23,
Respondent has complied with this Court’s opinion and order, rendering this proceeding moot.
Accordingly, we dismiss A.S.’s petition for writ of mandamus as moot.
Opinion delivered February 28, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                         FEBRUARY 28, 2018

                                        NO. 12-18-00012-CV



                                      IN RE: K. M., A CHILD



                                       ORIGINAL PROCEEDING
              ON THIS DAY came to be heard the petition for writ of mandamus filed by A.S.;
who is the relator in Cause No. 2017-269, pending on the docket of the 402nd Judicial District
Court of Wood County, Texas. Said petition for writ of mandamus having been filed herein on
January 23, 2018, and the same having been duly considered, because it is the opinion of this
Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED and ORDERED
that the said petition for writ of mandamus be, and the same is, hereby dismissed as moot.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.